Citation Nr: 0737900	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, an anxiety disorder other than PTSD, a 
personality disorder, an antisocial disorder and an 
adjustment disorder.

2. Entitlement to service connection for a left knee 
disability, to include degenerative joint disease. 

3.  Entitlement to service connection for tumors or skin 
cancer, to include as due to exposure to mustard gas. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from February 
1972 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for, inter alia, anxiety/depression 
and a left knee condition.  The RO issued a notice of the 
decision in August 2005, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2005.  The RO 
provided a Statement of the Case (SOC) and the veteran timely 
filed a substantive appeal in November 2005.  In January 
2006, the RO provided a Supplemental Statement of the Case 
(SSOC).  The RO submitted two additional SSOCs in May 2007.

The veteran requested a hearing on this matter, but canceled 
his request in December 2005.

The claims file appears to raise informal claims of 
entitlement to service connection for an irregular heart 
problem, nicotine dependence, skin infection, poor 
circulation, and sleep disorder.  These issues are not 
developed for appellate consideration and are referred to the 
RO for appropriate action.   

Other Matters

In January 2005, the veteran filed claims for service 
connection for tumors and skin cancer caused by exposure to 
mustard gas.  The RO denied the claims in an August 2005 
rating decision.  As explained in more detail in the remand 
appended to this decision, the Board construes the veteran's 
October 2005 correspondence and arguments presented therein 
as a timely NOD with the August 2005 RO determination.  The 
record reflects that the RO has not issued the requisite SOC 
with respect to these issues pursuant to 38 C.F.R. § 20.200, 
and therefore, the Board must remand this issue for proper 
issuance of an SOC, and to provide the veteran an opportunity 
to perfect an appeal of the issues thereafter by filing a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

Also in January 2005, the veteran filed a claim for service 
connection for a neurological disability caused by exposure 
to mustard gas.  The RO denied the claim in an August 2005 
rating decision.  The appellant has not filed a NOD with 
respect to this claim.  Therefore, this claim is not on 
appeal.  
  
A November 2005 rating decision determined for nonservice-
connected pension purposes that the veteran had degenerative 
joint disease of the right knee which was 10 percent 
disabling and hypertension which was 10 percent disabling.

The issue of service connection for an acquired psychiatric 
disorder, to include depression, anxiety, and PTSD, is also 
addressed in the REMAND appended to this decision.  This 
matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The preponderance of the evidence is against a finding of 
a left knee disability during service or for many years 
thereafter, and there is no competent evidence that relates a 
current left knee disability to any incident of service. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, nor may arthritis of the left knee be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claims, and of the notice the RO failed to 
supply, no prejudice to the veteran resulted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2005 letter from the RO satisfies most of these 
mandates.  It clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  It additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims, and also asked the veteran to provide 
VA with any treatment records concerning his knee problems.

The March 2005 RO letter also informed the veteran about the 
type of evidence needed to support a direct service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during  
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19  Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
March 2005 letter.  However, the RO did supply notice of 
these elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the August 2005 RO decision that is the subject of this 
appeal in its March 2005 letter.  As noted above, however, 
the RO did not supply notice of the two Dingess elements 
until March 2006.  However, the claim was readjudicated after 
all of the notice was provided.  See March 2007 supplemental 
statements of the case; Mayfield v. Nicholson, 444  F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
an SOC to cure timing of notification defect).  Furthermore, 
timely rating notice would not have operated to alter the 
outcome because evidence establishing service connection for 
a knee condition is lacking.  See Sanders, 487 F.3d at 887 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  The Board cannot 
conclude that the defect in timing of Dingess notice affected 
the essential fairness of the adjudication.  The presumption 
of prejudice is therefore rebutted.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board finds that all necessary assistance has been 
provided to the veteran.  The evidence includes service 
medical records and VA medical records.  The Board notes that 
the veteran has not been given a VA examination that included 
an opinion regarding whether the veteran has a left knee 
disability related to service.  In disability compensation 
claims, VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence is on file for the Secretary to make a 
decision  on the claim.  See 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no medical evidence of left knee pain 
during service.  Further, there is no competent evidence that 
suggests a causal link between a current left knee disability 
and any incident of active duty.  As explained in more detail 
below, while the record shows that the veteran may have 
injured his knee prior to service, there is no evidence that 
he was diagnosed as having a left knee injury or disability 
during service and there is an absence of a competent opinion 
suggesting the claimed causal relationship.  Therefore, there 
is no duty to provide an examination or a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 
supra. 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations 

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19  
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served 90 days or more during a period of 
war, or during peacetime after December 31, 1946, and certain 
chronic diseases, to include arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis 

a. Factual Background

The veteran contends that his left knee injury is the result 
of (1) standing in formation for long periods of time on 
steel grids, (2) marching, and (3) running.  He claims that 
his left knee has deteriorated to the point that it needs 
replacement.

The service medical records reveal a clinically normal 
evaluation at enlistment in February 1972.

A May 1972 examination indicates that the veteran had left 
knee surgery in 1970.   

The November 1972 separation examination reported no knee 
abnormalities.

A December 2004 Temple VAMC psychiatry note indicates that 
the veteran complained of knee pain, which the physician 
stated "has been variously reported as high school football 
injury and as standing at attention in the service."  The 
physician noted "an intermittent limp on the left."

The claims file includes a January 2005 Temple VAMC treatment 
record in which the clinician noted that the veteran had 
returned for reevaluation of left knee pain.  He reported 
good relief from cortisone injections in the past and 
requested another injection.  The clinician noted no swelling 
or effusion.  X-rays revealed medial joint space narrowing 
and tri-compartment degenerative changes.  The assessment was 
degenerative joint disease.  A cortisone shot was 
administered.

An April 2005 treatment from Temple VAMC indicates that the 
veteran complained of arthritic left knee pain.  The 
physician increased the veteran's etodolac dose,  reordered 
capsaicin, and suggested hot packs.  The doctor also advised 
short term rest and long term gentle exercise.

b. Discussion

The veteran's February 1972 enlistment examination discloses 
no diagnosis of a left knee disability, which gives rise to a 
presumption of soundness.  38 C.F.R. § 3.304(b); Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("When no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry").  While 
there is an isolated reference to pre-service knee surgery in 
the service medical records, the service and post-service 
medical evidence does not clearly and unmistakably show that 
the veteran had a knee disability that existed prior to 
service.  Accordingly, the presumption of sound condition has 
not been rebutted.  38 U.S.C.A. § 1111.  In other words, the 
Board must presume that the veteran entered service in sound 
condition.  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a left knee 
disability.  The veteran reports that he has had knee 
problems since service, which is evidence of continuity of 
symptomatology.  That is, he is competent to report symptoms, 
to include pain, which come to him through his senses.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, 
however, the veteran is not competent to provide a medical 
diagnosis or nexus opinion with respect to the disability at 
issue.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
service medical records, to include the report of a 
separation examination, lack any finding, treatment, or 
diagnosis of a left knee injury or disability.  The first 
medical evidence of a left knee disability appeared on 
examination in 2005, over 30 years following the veteran's 
separation from service.  

The evidence pertaining to the years between discharge from 
service in 1972 and the diagnosis of degenerative joint 
disease consists only of the veteran's statements to the 
effect that he has continually suffered from a knee problem.  
In rendering a determination on the merits of claim, the lack 
of evidence of treatment may bear on the credibility of the 
evidence of continuity.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  Here, the lack of any documented treatment for a 
chronic left knee disability for over 30 years after 
separation from active service, despite recent complaints of 
continuing symptomatology, preponderates against a finding 
that the veteran had a knee disability during and since 
service.  

Generally, medical evidence, rather than lay evidence, is 
required to establish medical causation or a medical 
diagnosis.  Espiritu, 2 Vet. App. at 494.  However, in 
certain uncomplicated circumstances, lay evidence may 
suffice.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The Board finds that providing a medical diagnosis 
(here, a knee disability) is not so simple a matter as to be 
within the competency of a person without demonstrated 
medical knowledge.  See Routen, 10 Vet. App. at 186 ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Although the veteran is 
competent to describe the symptoms that he felt over the 
years, it is not within his competency to diagnose when such 
symptoms represent a medical diagnosis of a left knee 
disability without medical training.  

The Board declines to obtain a medical nexus opinion because 
there is no medical evidence of a knee disorder during 
service or for decades thereafter.  Thus, while there is a 
current finding of degenerative joint disease, there is no 
indication in the medical reports that this disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
USCA § 5103A(a)(2).

The Board concludes that service connection must be denied.  
As reflected by the discussion above, the preponderance of 
the evidence is against the veteran's claim.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a left knee disability must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

ORDER

Service connection for left knee disability is denied.  


REMAND

In January 2005, the veteran filed a claim for service 
connection for tumors and skin cancer caused by exposure to 
mustard gas.  The RO denied the claim in an August 2005 
rating decision.  In October 2005, the veteran submitted 
correspondence in which he claimed that he developed skin 
cancer as a result of being subjected to a toxic gas during 
boot camp.  The Board construes this correspondence as a 
timely NOD with the August 2005 RO determination.  The RO has 
not yet issued a SOC with respect to this issue.  Under these 
circumstances, the Board must remand this issue so that the 
RO can provide the veteran an SOC, and afford him an 
opportunity to perfect an appeal of these issues thereafter 
by filing a timely substantive appeal.  See Manlincon, 12 
Vet. App. at 240-41.

The veteran contends that he developed anxiety, depression, 
and PTSD due to stressors he experienced during service.  
Specifically, he claims that while stationed aboard the 
U.S.S. Enterprise in 1972, fellow sailors attempted to stab 
him in the leg with a butcher knife.  The veteran alleges 
that these same individuals harassed him by standing near his 
quarters and "opening and closing a knife" as he tried to 
sleep.  Another reported stressor includes being beaten by 
KKK police officers after returning home.  The veteran also 
complains about racism on board the U.S.S. Enterprise.

There is no evidence of treatment for psychiatric symptoms in 
service.  A July 30, 1972 sick call treatment record 
indicates that the veteran complained of "general malaise" 
for two days.  The veteran was given aspirin and told to 
return as needed.

The veteran received a discharge under honorable conditions 
because he was not considered to be petty officer material.  
Personnel records indicate that the veteran was fired from 
the mess decks of the U.S.S. Enterprise for fighting and had 
repeated periods of unauthorized absence.

In November 2004, the veteran was admitted to the Waco VAMC 
after displaying suicidal ideations.  He received domiciliary 
care at the Temple VAMC from November 4, 2004 to January 6, 
2006.  A November 2004 treatment note indicates that he 
reported an attempted suicide in 1977 by "traffic."  A 
December 2004 treatment note indicates that the veteran 
denied any history of psychiatric treatment prior to 2003.  A 
January 2005 psychiatry note indicates that the veteran was 
diagnosed with adjustment disorder.  A November 2005 
psychiatry note indicates that the veteran was "a bit more 
depressed" due to his medical problems.  The physician noted 
that the veteran was already being treated for depression.

The Board finds that the issue of service connection for 
anxiety and depression (on appellate status) is inextricably 
intertwined with the issues of service connection for PTSD, 
personality disorder, antisocial disorder, and adjustment 
disorder.  Therefore, the Board may not properly review the 
veteran's service connection claim for anxiety and depression 
until the RO develops and adjudicates the veteran's service 
connection claims for other psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Advise the veteran that evidence from 
sources other than the veteran's service 
records may corroborate his account of the 
alleged in-service personal assault.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians; and statements from roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005). 

2. The RO should thereafter issue a 
Statement of the Case to the veteran and 
his representative addressing the issue of 
entitlement to service connection for 
tumors and skin cancer due to in-service 
exposure to mustard gas. 

The veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

3. Schedule the veteran for a VA 
psychiatric examination for the purpose of 
determining the nature and etiology of any 
psychiatric disorder that is currently 
present, to include PTSD, an anxiety 
disorder other than PTSD and depression. 
The claims folder, to include a copy of 
this REMAND, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the relevant evidence in the claims file 
was reviewed.  Any indicated studies 
should be performed.  The psychiatrist is 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran has a current psychiatric 
disorder which is causally linked to a 
verified in-service stressor or to an 
alleged in-service personal assault.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

4. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the statement of the 
case, the AMC/RO must adjudicate the 
veteran's claim for service connection for 
a psychiatric disorder, to include PTSD, 
depression, an anxiety disorder other than 
PTSD, a personality disorder, an 
antisocial disorder, and adjustment 
disorder.  The veteran is hereby informed 
that he may initiate an appeal of any 
benefit denied by the timely submission of 
a notice of disagreement, and following 
the VA's issuance of a statement of the 
case, he must then timely perfect his 
appeal by the submission of a substantive 
appeal, and thereby preserving the matter 
for subsequent review by the Board.

5. Thereafter, following any additional 
development that may be indicated, the AMC 
should readjudicate the veteran's claim 
for service connection for a psychiatric 
disorder, to include PTSD, depression, an 
anxiety disorder other than PTSD, a 
personality disorder, an antisocial 
disorder, and adjustment disorder.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


